Exhibit 10(a)



FORM OF AGREEMENT FOR
LONG TERM PERFORMANCE AWARD
GRANTS TO EXECUTIVE OFFICERS


GE 2007 LONG TERM INCENTIVE PLAN
Grant of Contingent 2016-2018 Long Term Performance Award


1.
Grant of Contingent 2016-2018 Long Term Performance Award.  The Management
Development and Compensation Committee ("Committee") of the Board of Directors
("Board") of General Electric Company ("Company") approved a Contingent
2016-2018 Long Term Performance Award ("Award") for <Name> ("Grantee"), under
and subject to the terms of the Company's 2007 Long Term Incentive Plan
("Plan").  This Award provides a potential payment to the Grantee in 2019 as
described below that, in accordance with the terms of the Award, will be based
upon the attainment of certain performance goals from January 1, 2016 through
December 31, 2018 and the Grantee's annual compensation rate, each as explained
below.



2.
Purpose of Award and Performance Goals.  This Award was made to provide
additional emphasis on and incentive for the attainment of the following Company
performance goals on an overall basis during the three-year performance period
from January 1, 2016 through December 31, 2018.




 
Performance Goals
 
Performance Measurements
Threshold
Target
Maximum
Cumulative Industrial Operating + Verticals Earnings Per Share ($)
$5.05
$X.XX
$5.55
2018 Industrial Operating Profit Margin (%)
15.0%
XX.X%
17.0%
2018 Industrial Return on Total Capital (%)
16.0%
XX.X%
18.0%
Cumulative Total Cash Generation ($B)
$70.0
$XX.X
$97.0
Cumulative Cash Returned to Investors ($B)
$55.0
$XX.X
$67.0

Attainment of the performance goals will be determined solely by the Committee
and will be based on the Company's performance results, adjusted for any unusual
items, all as defined and interpreted by the Committee.


3.
Payment.  The Award will be payable in cash, or Company common stock or similar
equity, or a combination thereof, at the discretion of the Committee, to the
Grantee as soon as practicable following the Committee's regularly scheduled
meeting in February 2019, but in any event no later than December 31, 2019,
provided the Committee determines that the Company has attained or exceeded at
least one of its threshold goals set forth in the table above.  The table below
shows the percentage of the Grantee's annual compensation rate that would be
payable if the specified goals were to be precisely attained (i.e., threshold,
target or maximum) for all of the performance measurements set forth in the
table above.  For purposes of this Award, "annual compensation rate" refers to
annual base salary rate as of December 31, 2018, and the average of the
Grantee's award earned under the Company's Annual Executive Incentive Plan for
each of the years in the performance period (2016, 2017 and 2018).




 
Threshold
Target
Maximum
Potential Payment as % of Annual Compensation Rate
XX.X%
XXX.X%
XXX.X%



In calculating the actual amount of the payment, if any, that will be payable
hereunder, each of the performance measurements will be weighted equally (i.e.,
20%), and payment will be prorated if performance falls between goals. Payment
will be reduced by any taxes that must be paid or withheld as determined by the
Company. Further, no award payout to a named executive officer

--------------------------------------------------------------------------------

of the Company may exceed one tenth of one percent of the Company's aggregate
adjusted net earnings during the performance period.


3a. Interim Installments (for Executive Officers).  A portion of the Award is
payable to the Grantee in progress installments that will be credited to a
non-qualified deferral account, without interest, following the end of the first
and second years in the three-year performance period, based on the extent to
which the performance goals are satisfied as of each year-end.  The
determination of the extent to which the performance goals are satisfied will be
based on the forecasted performance outlook and projected attainment of the
performance goals and award payout % for the three-year period determined as of
the end of the first and second performance years, respectively.  Each
installment will be calculated by multiplying the Grantee's annual compensation
rate (as of December of the applicable performance year) by the projected award
payout % for the three-year period (but, for the first year, up to no more than
the target payout level) by 30%.  Following the third year, the Grantee will
receive any amounts credited, without interest, adjusted for any additional
amount due or credited amount forfeited, such that the total amount to be paid,
if any, reflects the Company's actual three-year performance pursuant to the
provisions, and subject to all other terms and conditions of, this Award.


4.
Alteration/Termination.  The Award will be cancelled if the Grantee's employment
with the Company or any of its affiliates terminates before the payment of the
Award for any reason other than death, retirement, disability or business
disposition.  In addition, the Committee shall have the right at any time in its
sole discretion to waive any provisions of, or amend, alter, suspend,
discontinue or terminate the Award without the consent of the Grantee.



5.
Plan Terms Incorporated.  All terms used in this Award have the same meaning as
given such terms in the Plan.  This Award incorporates the provisions of the
Plan, a copy of which will be furnished upon request, and such provisions shall
be deemed a part of the grant for all purposes.



6.
Modification, Waiver or Amendment.  This Award and the Plan contain all of the
provisions applicable to the Award granted herein and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, authorized by the Committee, and delivered to
the Grantee.



7.
Acknowledgement and Agreement.  The Grantee hereby acknowledges receipt of this
Award and agrees to the terms herein.  Without in any way limiting the authority
of the Committee with respect to this Award, including Section 4 hereof, the
Grantee agrees that:



If, prior to the payment of the Award, the Grantee voluntarily terminates
employment or fails to accept a comparable offer of employment from a successor
employer, or if the Grantee is removed from his or her position for any reason,
the Grantee will not be entitled to any payment under this Award. Further, if
the Grantee terminates employment for any reason prior to December 31, 2016, the
Grantee will not be entitled to any payment under this Award.


If, on or after December 31, 2016, and prior to December 31, 2018, the Grantee
retires, becomes disabled, transfers to a successor employer upon a business
disposition, or dies and was an Award participant for 6 months or more, and
would have received a payment under this Award but for such retirement,
disability, business disposition or death, the Grantee or the Grantee's estate
in the case of death, will be given a pro-rata payment in 2019, based on the
number of months worked for the Company while an Award participant during the
performance period, subject to the discretion of the Committee to reduce or
cancel such payment. Further, in the event of a business disposition, the
Committee may condition payment of any such pro-rata award (based on employment
through the applicable Closing Date) on continued employment with the successor
employer through the normal payout date, and in no event shall any employment
contract, agreement, statements, documents or practices supersede the
Committee's determinations.


If the Board determines that the Grantee has engaged in conduct detrimental to
the Company that resulted in a material inaccuracy in the Company's financial
statements or performance metrics that affects the Award, the Board may take a
range of actions to remedy the conduct that include, without limit, seeking
reimbursement of any portion of the Award paid to the Grantee that is greater
than would have been paid if calculated based on

--------------------------------------------------------------------------------

the accurate financial statements or performance metrics; provided that if the
Board determines that the Grantee engaged in fraudulent misconduct it will seek
such reimbursement.  The terms and conditions of this Award, including the
reimbursement requirement in this paragraph, shall survive the payment of the
Award.


8.
Interpretation and Application of Terms.  Any and all determinations with
respect to the interpretation and application of this Award, including the
attainment or measurement of performance goals and the determination of the
Grantee's right to, or the amount (if any) of, any payment pursuant hereto,
shall lie solely with the Committee.  All such determinations are final and
binding upon the Grantee, their estate, and any person seeking to assert a claim
through or on their behalf, and neither the Grantee nor any other person shall
have any right to appeal such determinations.







                                General Electric Company             
 
 
                             [DATE]                                         




Grantee: <Name>






________________________________
Grantee Signature






_________________________________
Date








***Awards must be acknowledged***





